DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This is in reply to communication filed on 01/31/2022.
	Claims 14 and 20 have been cancelled. 
	Claims 1, 4, 6 and 16 have been amended. 
	Claims 1-13, 15-19 and 21-22 are currently pending and have been examined.

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the Brief Summary of the Invention section is missing from the specification. See MPEP § 608.01(a).   
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “determining, by the one or more server computing devices associated with the payment processing service and at the second time, by the one or more server computing devices associated with the payment processing service between the first time and the second time”. It’s unclear to the examiner what the step is determining after crossing out the feature of “to modify the down payment term”.  This renders the claim indefinite as the scope of the claim is unascertainable.  Appropriate correction is required. For prosecution proposes the examiner interprets the claim limitation to be (determining … to modify the down payment of the finance offer based at least in part on one or more signals received by the one or more server computing devices associated with the payment processing service between the first time and the second time).  
	Claims 2-5 are rejected as indefinite, because they depend from the indefinite claim 1.
Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 01/31/2022:
Regarding Rejection under 35 U.S.C. § 101:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The applicant argument, pages 15-16, under section “I. The claims are not directed to an abstract idea (Step2A)”, the examiner respectfully disagrees, the claims recited a process and a machine that generate a finance offer, determining a down payment based on the buyer purchase behavior, buyer’s past financing activity, or merchant pos information, receiving transaction data, determine to modify the down payment based on purchasing another item or change in merchant’s inventory, present the modified down payment to buyer, finalize the transaction and process the payment using the finance offer funds. Which is an activity between a person and /or multiple people and a computer that falls under "certain methods of organizing human activity" grouping of abstract ideas. See MPEP 2106.04(a)(2); “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone)”. 
	The claimed invention (activity) recites an abstract idea of processing a loan/finance offer with conditional terms, which describes the relationship between the loaner and the buyer, as the buyer fulfill the conditional terms and responsible to repay the loan to purchase an item or items. Thus, the claimed invention reciting concepts related to contracts, legal obligations, or sales activities or behaviors, and business relations. See MPEP 2106.04(a)(2) (B); such as “a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). … The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108”.
	 In addition, the claimed invention managing interactions/relationships/behavior of merchants, buyers/ finance services by teaching and following rules or instruction to provide finance offers to a buyers to process a transaction and purchase items form the merchants using the finance offer funds, and considering historical information, past financing offers in determining the down payment and/or the modified down payment, which falls under the abstract idea of managing personal behavior of relationships or interaction between people. 2106.04(a)(2)(C); such as considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; and series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
	The applicant argument under sections “Step 2A, Prongs 1 and 2” and “step2B”, the examiner respectfully disagrees, the MPEP explained that “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”, see MPEP 206.4(d). The claimed invention executing the abstract idea (as described supra) using additional limitations of a generic computer, such as server computer devices utilized by the invention parties to execute the steps of the abstract idea of the method and system of offering a finance offer and its conditional terms based on collected data, modify the term based on received signal of more collected data, to finalize a buyer purchase upon display the offer and its final terms to the buyer, using a display on a buyer device and a user interface, still the claimed additional limitations does not amount to more than generally linking the user of a judicial exception to a particular technological environment or field of user with no significantly more. See MPEP 2106.05(h); “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”, accordingly the additional limitations recited by the claimed invention do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	The claimed invention utilizes “a machine-trained data model” that “is trained to” determine the finance terms, which basically collecting data and analyze the data to output the results, considered to be a mere use of a genetic computer utilization as the machine trained data model claimed in a generic and non-limiting manner that further practice the abstract idea using a generic computers connected to each other via a network that process the data without retraining and updating the model throughout the claims with no significantly more. See MPEP 2106.05 (f). Accordingly, this recitation does not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Regarding Rejection under 35 U.S.C. § 103:
	Applicant’s arguments, with respect to claims 1-13, 15-19 and 21-22 have been fully considered and are persuasive.  Due to claim amendments and applicant arguments, the Claim Rejections - 35 USC § 103 of claims 1-13, 15-19 and 21-22 has been withdrawn. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-5 directed to a process. Claims 6-13, 15 and 21 directed to a machine. Claims 16-19 and 22 directed to a process.
Step 2A, Prong1:
	Claims 1-13, 15-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
 	generating, by a payment processing service, a finance offer for a buyer for purchase of an item from a merchant of a plurality of merchants using funds provided by the payment processing service, wherein the finance offer is conditional on satisfaction of a down payment term of the finance offer and the finance offer is generated at a first time prior to the purchase,
		determine the down payment term as a custom term for the buyer based on at least one of: buyer purchase behavior of the buyer or other buyers, past financing activity of the buyer or the other buyers, or merchant point of sale information of the merchant or other merchants; 
		receiving, between the first time and a second time after the first time, by the payment processing service and from merchants, transaction data associated with transactions for which the plurality of merchants utilize the payment processing service for processing payment; 2Appl. No. 16/405,873Docket No. SQR-13206-US1 Response dated January 31, 2022Client Ref: SQ-1209-US1 Reply to Office Action of October 4, 2021 
		determining, by the payment processing service and at the second time, 
		determined based at least in part on the transaction data and indicates (i) that the buyer purchased another item from at least one merchant of the plurality of merchants or (ii) a change to an inventory of the merchant; 
		based at least on determining to modify the down payment term, determining, the payment processing service, a modified down payment term for the finance offer; 
		causing, by the payment processing service, presentation of indicating the finance offer and a prompt for payment of the modified down payment; 
		receiving, by the payment processing service and from, a response including an indication of a source of funds and an indication to use the source of funds for payment of the modified down payment; at least partly in response to receiving the response, determining, by with the payment processing service, that the modified down payment term of the finance offer is satisfied; 3Appl. No. 16/405,873Docket No. SQR-13206-US1 Response dated January 31, 2022Client Ref: SQ-1209-US1 Reply to Office Action of October 4, 2021 
		at least partly in response to determining that the modified down payment term of the finance offer is satisfied, 
		finalizing, by with the payment processing service, the finance offer, wherein finalizing the finance offer enables the buyer to complete a purchase of the item from the merchant using funds provided by the payment processing service in association with the finance offer; 
		receiving, by with the payment processing service and from a merchant, transaction data associated with the purchase of the item; and 
		processing, by the payment processing service, payment for the purchase with the funds provided by the payment processing service without significantly more. 	

	The independent claims of 1, 6 and 16 recite the above limitations that represent the concept of generating a finance offer to fund purchasing an item based on at least information associated with a merchant or buyer information, the finance offer is a conditional offer, conditional on satisfaction of a term to be satisfied by the buyer, wherein the conditional term can be modified for several reasons; such as, purchasing another item by the buyer or change in item inventory, prompt the buyer to satisfy the modified term, receiving source payment used to pay for the modified term, when the term is satisfied finalize the finance offer to complete the purchase, receive the transaction data and process the payment, which considered an abstract idea as commercial or legal interaction as the finance offer considered to be an agreement in form of contacts, legal obligations, marketing or sales activities or behaviors, and business relations under the certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II)(B).
	In addition, the recited limitations as explained above recited concepts of managing personal behavior or relationships or interactions between people as the claimed limitations managing interactions/relationships/behavior of merchants, buyers/ finance services by teaching and following rules or instruction to provide finance offers to buyer to process a transaction and purchase items form the merchants using the finance offer funds. See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong 2:
The following are all of the additional limitations in the claims: 1) multiple computing devices; such as “one or more server computing devices associated with” – payment service, “computing devices of” – merchant, “a display of a device operable by” –buyer, and “user interface” –buyer, 2) machine-trained data model 3) in part on one or more signals received between the first time and the second time, wherein at least one signal of the one or more signals is determined based at least in part. 
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed invention reciting multiple computing devices; such as “one or more server computing devices associated with” – payment service, “computing devices of” – merchant, “a display of a device operable by” –buyer, and “user interface” –buyer, this reciting does not provide more than linking the judicial exception to a particular technology field of using identification tags/label that do not provide an integration into a practical application. See MPEP 2016.05 (h).
Although the claimed invention utilizing a machine-trained data model that trained to process the collected data in order to generate a finance offer and determine a down payment/ modified down payment, the recitation of a generic machine trained data module considered to be a mere use of a genetic computer utilization as the machine trained data model claimed in a generic and non-limiting manner that further practice the abstract idea using a generic computers connected to each other via a network that process the data without retraining and updating the model throughout the claims. See MPEP 2106.05 (f).
The claims reciting “in part on one or more signals received between the first time and the second time, wherein at least one signal of the one or more signals is determined based at least in part” which is considered as an additional limitation that is not part of the abstract idea ; however, the mere recitation to a plurality of computers for the users or the renters and claiming the user of a mobile device (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. See MPEP 2106.05 (f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations (such as “one or more server computing devices associated with” – payment service, “computing devices of” – merchant, “a display of a device operable by” –buyer, “user interface” – buyer, and signals) as recited  are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
	 In addition, the claimed invention invokes a computer or other machinery (the claimed (trained machine-trained data model) in its ordinary capacity for economic task or simply adding a general-purpose computer or computer components after the fact to an abstract idea. The claimed machinery (trained machine-trained data model) merely utilized as a tool to perform an existing process. See MPEP 2106.05(f).
	In addition, the dependent claims recite:
Claims 2, 11 and 18; the applicant is reciting more about the abstract idea by reciting that the finance offer is valid for a period of time. This is part of the abstract idea of the independent claim 1, and there is nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 3 and 12; the further recitation of sending an authorization request during the third time and upon expiration of the their time authorization request, sending a new authorization request during a new timing is part of the abstract idea recited in claim 1, wherein tied the execution of the claimed limitation to a server is mere recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. 
Claim 4; the further defining that the invention includes determining amount of time required to send a new authorization request by a machine trained data model based on merchant/buyer/instrument information is characteristic is a further embellishment to the same abstract idea of claim 1. There is nothing additional is claimed for consideration at the 2nd prong or step 2B. (see independent claim 1 rejection supra).
Claim 5; reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system. The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information about the modified down payment. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 7 and 17; the applicant is reciting more about the abstract idea by reciting that receiving a request for a loan to generate a finance offer. The recitation to the device operable by the buyer has been treated in the same manner as set forth for claim 1.
Claims 8; the applicant is reciting more about the abstract idea by reciting that receiving a loan request. The recitation to Point of Sale (POS) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 9; the applicant is reciting more about the abstract idea by reciting that determine a level of risk to generate a finance offer. There is nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 10, 13 and 19; the applicant is reciting a descriptive information about the “term”; such as cost of item, answer a question to verify buyer identity recited in the independent claims, which is directed to non-functional descriptive material that is part of the abstract idea of the claim. There is nothing additional is claimed for consideration at the 2nd prong or step 2B.
claim 15; the applicant is reciting more about the abstract idea by reciting that determining to modify the term based on several conditions; such as, time delay, change of credit score, an additional account, change in location or change of item cost. Although the claim reciting a signal to be received, which is not part of the abstract idea, the signal is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.

claim 21 and 22; the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information of the second time information, while tiding the reciting to a POS device is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                                             
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687